Cite as: 579 U. S. ____ (2016)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
DELAWARE STRONG FAMILIES v. MATTHEW DENN,
   ATTORNEY GENERAL OF DELAWARE, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

              No. 15–1234. Decided June 28, 2016


   The petition for a writ of certiorari is denied. JUSTICE
ALITO would grant the petition for a writ of certiorari.
   JUSTICE THOMAS, dissenting from the denial of
certiorari.
   First Amendment rights are all too often sacrificed for
the sake of transparency in federal and state elections.
“ ‘Sunlight,’ ” this Court has noted, is “ ‘the best of disin-
fectants’ ” in elections. See Buckley v. Valeo, 424 U. S. 1,
67 (1976) (per curiam) (quoting L. Brandeis, Other Peo-
ple’s Money 62 (1933)). But that is not so when “ ‘sun-
light’ ” chills speech by exposing anonymous donors to
harassment and threats of reprisal. See Citizens United v.
Federal Election Comm’n, 558 U. S. 310, 482–484 (2010)
(THOMAS, J., concurring in part and dissenting in part);
see also, e.g., NAACP v. Alabama ex rel. Patterson, 357
U. S. 449, 462–463 (1958). This case presents the oppor-
tunity to clarify that the State’s interest in transparency
does not always trump First Amendment rights. I respect-
fully dissent from the denial of certiorari.
                            I
   In 2012, Delaware Strong Families, a tax-exempt non-
profit organization, produced a “General Election Values
Voter Guide” for Delaware citizens. The voter guide listed
all candidates running for Congress or the state legisla-
ture and indicated whether the candidate “[s]upport[ed],”
“[o]pposed,” or was “[u]ndecided” about various issues.
The guide covered issues ranging from candidates’ posi-
2           DELAWARE STRONG FAMILIES v. DENN

                      THOMAS, J., dissenting

tions on “[g]iving tax dollars to Planned Parenthood” to
“legalizing Internet gambling.” Delaware Strong Families,
2012 General Election Values Voter Guide 1–4, online at
http://www.delawarestrong.org/wp-content/uploads/2012/10/
2012-C3-General-Election-Voter-Guide-v5.pdf (as last
visited June 23, 2016).
   As Delaware Strong Families prepared to produce a
similar voter guide for the 2014 election cycle, it filed this
federal suit challenging Delaware’s newly enacted disclo-
sure requirements that would require it to reveal many of
its donors if it disseminated the voter guide. The Dela-
ware Election Disclosures Act requires “[a]ny person other
than a candidate committee or political party” who spends
more than $500 on “third-party advertisements . . . during
an election period [to] file a third-party advertisement
report” with the State Commissioner of Elections. Del.
Code Ann., Tit. 15, §8031(a) (2015). A “ ‘third-party adver-
tisement’ ” includes “electioneering communication[s]” that
“[r]efe[r] to a clearly identified candidate” and are “pub-
licly distributed within 30 days before a primary election . . .
or 60 days before a general election to an audience that
includes members of the electorate for the office sought by
such candidate.” §§8002(10)(a), 8002(27). The voter guide
fits that description. Accordingly, Delaware Strong Fami-
lies must report the names, addresses, and contribution
amounts of not only those donors who earmarked their
donations for the creation of the voter guide, but also any
and all donors who contributed more than $100 to the
nonprofit during the election period. §8031(a)(3); see
Delaware Strong Families v. Attorney General of Dela-
ware, 793 F. 3d 304, 307 (CA3 2015) (“Disclosure is not
limited to individuals who earmarked their donations to
fund an electioneering communication”).
   The District Court enjoined the Act. The court observed
that the Act required disclosure of “virtually every com-
munication made during the critical time period, no mat-
                 Cite as: 579 U. S. ____ (2016)            3

                    THOMAS, J., dissenting

ter how indirect and unrelated it is to the electoral pro-
cess,” including a presumptively neutral voter guide
published by a presumptively neutral, tax-exempt, non-
profit entity. Delaware Strong Families v. Biden, 34 F.
Supp. 3d 381, 395 (Del. 2014). The court concluded that
the relationship between the Act’s purpose and the First
Amendment burdens it imposed was “too tenuous.” Ibid.
  The United States Court of Appeals for the Third Cir-
cuit reversed. The court held that the Act’s far-reaching
disclosure requirements were sufficiently tailored to Del-
aware’s asserted interest in an “informed electorate.” 793
F. 3d, at 309–312. It sufficed that the Act required only
those organizations that disseminated communications
during “the applicable ‘election period’ ” to disclose their
donors. Id., at 312.
                               II
   This Court has long considered disclosure requirements
as “the least restrictive means of curbing the evils of cam-
paign ignorance and corruption.” Buckley, 424 U. S., at
68. At the same time, the Court has recognized that “[i]t
is undoubtedly true” that mandatory disclosure of donor
names “will deter some individuals who otherwise might
contribute” and “may even expose contributors to harass-
ment or retaliation.” Ibid. These First Amendment
harms justify eliminating disclosure requirements alto-
gether. But even under this Court’s existing precedents,
Delaware’s scheme is far broader than those the Court has
previously upheld.
   In my view, it is time for the Court to reconsider whether
a State’s interest in an informed electorate can ever jus-
tify the disclosure of otherwise anonymous donor rolls.
As the Court said in McIntyre v. Ohio Elections Comm’n,
514 U. S. 334 (1995), “[t]he simple interest in providing
voters with additional relevant information does not jus-
tify a state requirement that a writer make statements
4          DELAWARE STRONG FAMILIES v. DENN

                    THOMAS, J., dissenting

or disclosures she would otherwise omit.” Id., at 348; see
also id., at 360–367 (THOMAS, J., concurring in judgment)
(discussing tradition of anonymous speech during the
founding era); Doe v. Reed, 561 U. S. 186, 240 (2010)
(THOMAS, J., dissenting) (“[A] long, unbroken line of this
Court’s precedents holds that privacy of association is
protected under the First Amendment”). The same rule
should apply here. “Disclaimer and disclosure require-
ments enable private citizens and elected officials to im-
plement political strategies specifically calculated to cur-
tail campaign-related activity and prevent the lawful,
peaceful exercise of First Amendment rights.” Citizens
United, 558 U. S., at 483 (opinion of THOMAS, J.) (empha-
sis in original); McConnell v. Federal Election Comm’n,
540 U. S. 93, 275–276 (2003) (THOMAS, J., concurring in
part and dissenting in part); see also NAACP, 357 U. S., at
462 (noting that disclosure of members’ names would
expose them “to economic reprisal, loss of employment,
threat of physical coercion, and other manifestations of
public hostility”).   Given the specter of these First
Amendment harms, a State’s purported interest in disclo-
sure cannot justify revealing the identities of an organiza-
tion’s otherwise anonymous donors.
   Even if the Court were to evaluate the Disclosures Act
by applying its existing framework, the Delaware scheme
sweeps far broader than those the Court has previously
considered. Disclosure requirements “cannot be justified
by a mere showing of some legitimate governmental inter-
est.” Buckley, 424 U. S., at 64. Instead, disclosure re-
quirements must withstand “exacting scrutiny.” Ibid.
Exacting scrutiny requires the State to establish that “the
disclosure requirement” is “substantial[ly] relat[ed]” to “a
sufficiently important governmental interest.” Citizens
United, supra, at 366–367 (internal quotation marks
omitted); see also Buckley, supra, at 64–65 (same).
   Here, the Third Circuit’s “exacting scrutiny” analysis
                  Cite as: 579 U. S. ____ (2016)            5

                     THOMAS, J., dissenting

compared the finer details of the Disclosures Act with the
federal disclosure requirements. 793 F. 3d, at 309–312.
Delaware’s scheme as applied to Delaware Strong Fami-
lies, however, bears little resemblance to the federal dis-
closure requirements that this Court has considered. In
Buckley v. Valeo, for example, the Court construed a fed-
eral disclosure provision to require disclosure only “for
communications that expressly advocate the election or
defeat of a clearly identified candidate” to “insure that the
reach of the [federal provision wa]s not impermissibly
broad.” 424 U. S., at 80 (footnote omitted). No one con-
tends that Delaware Strong Families’ voter guide ex-
pressly advocates for a particular candidate. Later in
McConnell v. Federal Election Comm’n, the Court upheld
amended federal disclosure requirements as applied to the
electioneering communications of “corporations and labor
unions . . . fund[ing] broadcast advertisements designed to
influence federal elections . . . while concealing their iden-
tities from the public” by “hiding behind dubious and
misleading names.” 540 U. S., at 196–197 (internal quota-
tion marks omitted). The record here contains no evidence
of such “abuse” or “tactics.” Ibid. (internal quotation
marks omitted). And finally in Citizens United v. Federal
Election Comm’n, the Court concluded that federally
required disclosure “avoid[ed] confusion by making clear”
to voters that advertisements naming then-Senator Hil-
lary Clinton and “contain[ing] pejorative references to her
candidacy” were “not funded by a candidate or political
party.” 558 U. S., at 368. But today’s case involves no
such “pejorative references”—indeed, if the voter guide
were anything but neutral, it would threaten Delaware
Strong Families’ tax-exempt status.
   Perhaps a mere “interest in an informed electorate,” 793
F. 3d, at 310, might justify a more tailored regime (though
I have my doubts). But here, the Third Circuit failed to
ask how that interest could justify mandatory disclosure
6          DELAWARE STRONG FAMILIES v. DENN

                    THOMAS, J., dissenting

merely because an organization mentions a candidate’s
name.
                         *    *    *
  In my view, the purported government interest in an
informed electorate cannot justify the First Amendment
burdens that disclosure requirements impose. See Citi-
zens United, supra, at 483 (opinion of THOMAS, J.). But if
the Court is determined to stand by its “exacting scrutiny”
test, then this case is its proving ground. By refusing to
review the constitutionality of the Delaware law, the
Court sends a strong message that “exacting scrutiny”
means no scrutiny at all. I respectfully dissent from the
denial of certiorari.